DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the terms “Sanofi Solostar” (specification page 21 line 13), “Solostar Lantus” (specification page 26 line 33), and “Solostar Apidra” (specification page 26 line 34), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 7-12, 14-15, and 19-20 are objected to because of the following informalities:  
-Claim 7, lines 1-2: please correct “the at least one body engaging member” to “the at least one radially extending body engaging member”
-Claim 8, lines 1-2: please correct “the at least one body engaging member” to “the at least one radially extending body engaging member”
-Claim 8, line 3: please correct “the housing engaging member” to “the at least one housing engaging member”
-Claim 9, line 1: please correct “the body engaging member” to “the at least one radially extending body engaging member”
-Claim 9, lines 3-4: please correct “the housing engaging member” to “the at least one housing engaging member”
-Claim 10, lines 1-2: please correct “the at least one body engaging member” to “the at least one radially extending body engaging member”
-Claim 10, lines 3-4: please correct “the housing engaging member” to “the at least one housing engaging member”
-Claim 11, lines 2-3: please correct “the at least one body engaging member” to “the at least one radially extending body engaging member”
-Claim 12, line 2: please correct “the receptacle” to “the tubular shaped receptacle”
-Claim 14, line 2: please correct “recess the mounting aid” to “recess, the mounting aid”
-Claim 14, line 4: please correct “the an outside surface” to “the outside surface”
-Claim 15, line 8: please correct “a mounting aid” to “the mounting aid”
-Claim 19, line 6: please correct “the steps” to “steps”
-Claim 19, line 14: please delete “and”
-Claim 19, line 15: please correct “providing of the” to “providing the”
-Claim 19, line 16: please correct “face,” to “face, and”
-Claim 20, line 1: please correct “the step of” to “a step of”
-Claim 20, line 2: please correct “the device engaging member” to “the at least one device engaging member”
-Claim 20, line 2: please correct “the engaging structure” to “the at least one engaging structure”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one housing engaging member to releasably mount a mounting aid”, “at least one engaging structure to releasably mount a supplementary device”, in claims 1, 15, and 19.  Based on the Specification, the Examiner is interpreting the engaging members/structures to be protrusions, recesses, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the mounting aid being configured to support attaching of the supplementary device to the injection device” in lines 7-8.  While page 36 of the Specification recites that the mounting aid is “provided with special technical features by way of which it effectively serves to support and to facilitate attachment of the supplementary device 2 to the injection device 1”, the Specification fails to further describe such special technical features and/or how the mounting aid supports attachment of the supplementary device.  For examination purposes, the Examiner interprets that the shape of the abutment face of the mounting aid aligning with the shape of the abutment face of the supplementary device is what supports attachment of the supplementary device.
Claims 2-14 are rejected by virtue of their dependency on rejected claim 1.
Claim 15 recites “the mounting aid being configured to support attaching of the supplementary device to the injection device” in lines 8-9.  While page 36 of the Specification recites that the mounting aid is “provided with special technical features by way of which it effectively serves to support and to facilitate attachment of the supplementary device 2 to the injection device 1”, the Specification fails to further describe such special technical features and/or how the mounting aid supports attachment of the supplementary device.  For examination purposes, the Examiner interprets that the shape of the abutment face of the mounting aid aligning with the shape of the abutment face of the supplementary device is what supports attachment of the supplementary device.
Claims 16-18 are rejected by virtue of their dependency on rejected claim 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the mounting aid being configured to support attaching of the supplementary device to the injection device” in lines 7-8.  It is unclear how exactly the mounting aid is configured to support attaching of the supplementary device.  For examination purposes, the Examiner interprets that the shape of the abutment face of the mounting aid aligning with the shape of the abutment face of the supplementary device is what supports attachment of the supplementary device.
Claims 2-14 are rejected by virtue of their dependency on rejected claim 1.
Claim 15 recites “the mounting aid being configured to support attaching of the supplementary device to the injection device” in lines 8-9.  It is unclear how exactly the mounting aid is configured to support attaching of the supplementary device.  For examination purposes, the Examiner interprets that the shape of the abutment face of the mounting aid aligning with the shape of the abutment face of the supplementary device is what supports attachment of the supplementary device.
Claims 16-18 are rejected by virtue of their dependency on rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hjertman et al. (US 2004/0010233 A1) in view of Boyd et al. (US 2012/0029442 A1).
	Regarding claim 1, Hjertman discloses an injection device (see Figs. 1-2 and 7) comprising:
	a housing (housing formed by elements 1-7 and 9, see Fig. 1) extending in a longitudinal direction to releasably mount a mounting aid (cap 8) in a specific position on an outside surface of the housing (position shown in Fig. 2, par. [0024]), and with at least one engaging structure (recesses or holes 15) to releasably mount a supplementary device (element 11) in a device specific position (position shown in Fig. 2) on the outside surface of the housing (housing formed by elements 1-7 and 9) (see par. [0029]), 
	the mounting aid (cap 8) being attached to the housing (housing formed by elements 1-7 and 9), the mounting aid (cap 8) being configured to support attaching of the supplementary device (element 11) to the injection device (see Figs. 1-2, cap 8 and element 11 have shapes aligning with each other which supports the alignment/attachment of the element 11, see 112(a)/112(b) rejections of claim 1 above), the mounting aid (cap 8) comprising:
		a body (body of cap 8) configured to receive at least a portion of the housing (housing formed by elements 1-7 and 9) (see par. [0024]),
	wherein the body (body of cap 8) of the mounting aid (cap 8) comprises a side wall (side wall of cap 8) with an abutment face (curved face at right end of cap 8 in Fig. 1) facing in a proximal longitudinal direction (see Fig. 1), wherein the abutment face (curved face at right end of cap 8 in Fig. 1) is defined on a plane that is inclined to the longitudinal direction (see Fig. 1, the curved face at right end of cap 8 is at an angle to the longitudinal direction).
	However, Hjertman fails to explicitly state the housing comprising at least one housing engaging member to releasably mount the mounting aid in the specific position on the outside surface of the housing; the body having at least one radially extending body engaging member to engage with the at least one housing engaging member of the housing when in the specific position on the outside surface of the housing.
	Boyd teaches an injection device (see Fig. 6) wherein the housing (body 12) comprises at least one housing engaging member (recesses on body 12 which receive the clips/clamps on each of two protrusions 60 of cap 30, see par. [0066] which describes that each protrusion 60 can have a clip/clamp or a recess to correspond with a recess or a clip/clamp on the body 12) to releasably mount the mounting aid (cap 30) in the specific position on the outside surface of the housing (body 12) (see par. [0066]); the body (body of cap 30) having at least one radially extending body engaging member (clips/clamps on each of two protrusions 60 on cap 30, see par. [0066] which describes that each protrusion 60 can have a clip/clamp or a recess to correspond with a recess or a clip/clamp on the body 12) to engage with the at least one housing engaging member (recesses on body 12 which receive the clips/clamps on each of two protrusions 60 of cap 30, see par. [0066] which describes that each protrusion 60 can have a clip/clamp or a recess to correspond with a recess or a clip/clamp on the body 12) of the housing (body 12) when in the specific position on the outside surface of the housing (body 12) (see par. [0066]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the injection device of Hjertman to include two housing engaging members on the housing and two radially extending body engaging members on the body of the mounting aid which engage with the two housing engaging members, as taught by Boyd, in order to retain the mounting aid on the housing while reducing the number of possible orientations of the mounting aid on the housing (see Boyd par. [0066]).

Regarding claim 2, modified Hjertman teaches the injection device according to claim 1 substantially as claimed.  Modified Hjertman further teaches wherein the housing (Hjertman housing formed by elements 1-7 and 9, see Fig. 1) comprises a distal section (Hjertman first end portion 1) and a proximal section (Hjertman second end portion 2) and wherein the at least one housing engaging member (Boyd recesses on body 12 which receive the clips/clamps on each of two protrusions 60 of cap 30, see par. [0066]) is located on a side wall of the distal section (Hjertman first end portion 1) and comprises a longitudinal recess (Boyd recesses on body 12 are longitudinal recesses, see par. [0066]) to positively engage with the at least one radially extending body engaging member (Boyd clips/clamps on each of two protrusions 60 on cap 30, see par. [0066]) of the mounting aid (Hjertman cap 8) (see Boyd par. [0066] and claim 1 modification above).

Regarding claim 3, modified Hjertman teaches the injection device according to claim 1 substantially as claimed.  Hjertman further teaches a visual label (specific pattern 28) at a specific circumferential section (handle section 3) on the outside surface of the housing (housing formed by elements 1-7 and 9) (see Figs. 1-3, par. [0032]-[0033]).

Regarding claim 4, modified Hjertman teaches the injection device according to claim 1 substantially as claimed.  Hjertman further teaches wherein the abutment face (curved face at right end of cap 8 in Fig. 1) is planar (see Fig. 1, the right end face of cap 8 in Fig. 1 exists on a plane) and wherein an imaginary surface normal of the abutment face (curved face at right end of cap 8 in Fig. 1) extends non-parallel to the longitudinal direction (see Fig. 1, the direction normal to the right end face of cap 8 shown in Fig. 1 is non-parallel to the longitudinal direction of the injection device).

Regarding claim 5, modified Hjertman teaches the injection device according to claim 1 substantially as claimed.  Hjertman further teaches wherein the body (body of cap 8) of the mounting aid (cap 8) comprises a tubular shaped receptacle (cap 8 is a tubular shaped receptacle) to enclose at least a distal section (section at mounting 5) of the housing (housing formed by elements 1-7 and 9) (see Figs. 1-2, par. [0024]).

Regarding claim 6, modified Hjertman teaches the injection device according to claim 1 substantially as claimed.  Hjertman further teaches wherein the body (body of cap 8) of the mounting aid (cap 8) is cup shaped and comprises a closed end section towards a longitudinal distal end (left end of cap 8 in Fig. 1) (see par. [0024]).

Regarding claim 7, modified Hjertman teaches the injection device according to claim 1 substantially as claimed.  Modified Hjertman further teaches wherein the at least one body engaging member (Boyd clips/clamps on each of two protrusions 60 on cap 30, see par. [0066]) protrudes inwardly from the side wall of the body (Hjertman body of cap 8) (see Boyd par. [0066] and claim 1 modification above).

Regarding claim 8, modified Hjertman teaches the injection device according to claim 1 substantially as claimed.  Modified Hjertman further teaches wherein the at least one body engaging member (Boyd clips/clamps on each of two protrusions 60 on cap 30, see par. [0066]) comprises a longitudinal stop (Boyd clips/clamps are longitudinal stops, see Boyd par. [0066]) to longitudinally abut with a correspondingly shaped longitudinal counter stop (Boyd recesses are longitudinal counter stops, see Boyd par. [0066]) of the housing engaging member (Boyd recesses on body 12 which receive the clips/clamps on each of two protrusions 60 of cap 30, see par. [0066]) (see Boyd par. [0066], Fig. 6, and claim 1 modification above). 

Regarding claim 9, modified Hjertman teaches the injection device according to claim 8 substantially as claimed.  Modified Hjertman further teaches wherein the body engaging member (Boyd clips/clamps on each of two protrusions 60 on cap 30, see par. [0066]) comprises at least two oppositely directed longitudinal stops (see Boyd Fig. 6, each protrusion 60 is oppositely directed and comprises a clip/clamp, par. [0066]) to simultaneously engage with correspondingly shaped longitudinal counter stops (see Boyd Fig. 6, body 12 comprises two recesses to engage with the clips/clamps on each protrusion 60, par. [0066]) of the housing engaging member (Boyd recesses on body 12 which receive the clips/clamps on each of two protrusions 60 of cap 30, see par. [0066]) (see Boyd Fig. 6, par. [0066], and claim 1 modification above).

Regarding claim 10, modified Hjertman teaches the injection device according to claim 1 substantially as claimed.  Modified Hjertman further teaches wherein the at least one body engaging member (Boyd clips/clamps on each of two protrusions 60 on cap 30, see par. [0066]) comprises at least one tangential stop (Boyd side surfaces of clips/clamps on cap 30 are tangential stops) to abut in a tangential direction (a radial direction) with a correspondingly shaped tangential counter stop (Boyd side surfaces of recesses on body 12 are tangential counter stops) of the housing engaging member (Boyd recesses on body 12 which receive the clips/clamps on each of two protrusions 60 of cap 30, see par. [0066]) (see Boyd Fig. 6, par. [0066], and claim 1 modification above).

Regarding claim 11, modified Hjertman teaches the injection device according to claim 10 substantially as claimed.  Modified Hjertman further teaches wherein the at least one tangential stop (Boyd side surfaces of clips/clamps on cap 30 are tangential stops) is formed by at least one tangential side edge (Boyd side surfaces of clips/clamps on cap 30) of the at least one body engaging member (Boyd clips/clamps on each of two protrusions 60 on cap 30, see par. [0066]) (see Boyd Fig. 6, par. [0066], and claim 1 modification above).

Regarding claim 12, modified Hjertman teaches the injection device according to claim 5 substantially as claimed.  Hjertman further teaches wherein an inner cross section of a proximal end (right end of cap 8 in Fig. 1) of the receptacle (cap 8 is a tubular shaped receptacle) is larger than or equal to a cross section of a proximal section (first end portion 1) of the housing (housing formed by elements 1-7 and 9) (see Figs. 1-2, cap 8 encloses first end portion 1 such that the inner cross section of cap 8 is larger than the cross section of first end portion 1).

Regarding claim 13, modified Hjertman teaches the injection device according to claim 1 substantially as claimed.  Hjertman further teaches wherein the body (body of cap 8) comprises a visual label (pattern/colors/characters/sign matching element 11, see par. [0040]) on an outside surface (see par. [0040], note: only one of “wherein the body comprises a visual label on an outside surface” or “wherein the body comprises a distally extending recess at a proximal end of the side wall” is required by the claim since this limitation is written in the alternative).

Regarding claim 14, modified Hjertman teaches the injection device according to claim 13 substantially as claimed.  Hjertman further teaches wherein by the visual label (pattern/colors/characters/sign matching element 11, see par. [0040]) the mounting aid (cap 8) is unambiguously aligned with at least one indicator (rib/ridge 9) provided on the outside surface of the housing (housing formed by elements 1-7 and 9) when the mounting aid (cap 8) is in the specific position on the outside surface of the housing (housing formed by elements 1-7 and 9) (see Figs. 1-2, par. [0025]; due to the shape of cap 8 and ridge 9, cap 8 and the label on cap 8 will only be able to be aligned with ridge 9 in one particular manner) (note: only one of “by at least…the visual label…” or “by at least…the distally extending recess…” is required by the claim since this limitation is written in the alternative).

	Regarding claim 15, Hjertman discloses a kit (see Figs. 1-2 and 7) comprising:
	an injection device (see Figs. 1-2 and 7), the injection device (see Figs. 1-2 and 7) comprising:
a housing (housing formed by elements 1-7 and 9, see Fig. 1) extending in a longitudinal direction to releasably mount a mounting aid (cap 8) in a specific position on an outside surface of the housing (position shown in Fig. 2, par. [0024]), and further comprising at least one engaging structure (recesses or holes 15) to releasably mount a supplementary device (element 11) in a device specific position (position shown in Fig. 2) on the outside surface of the housing (housing formed by elements 1-7 and 9) (see par. [0029]), 
	a mounting aid (cap 8) attachable to the housing (housing formed by elements 1-7 and 9), the mounting aid (cap 8) being configured to support attaching of the supplementary device (element 11) to the injection device (see Figs. 1-2, cap 8 and element 11 have shapes aligning with each other which supports the alignment/attachment of the element 11, see 112(a)/112(b) rejections of claim 15 above), the mounting aid (cap 8) comprising:
	a body (body of cap 8) configured to receive at least a portion of the housing (housing formed by elements 1-7 and 9) (see par. [0024]), the body (body of cap 8) comprising a side wall (side wall of cap 8) with an abutment face (curved face at right end of cap 8 in Fig. 1) facing in a proximal longitudinal direction (see Fig. 1), wherein the abutment face (curved face at right end of cap 8 in Fig. 1) is defined on a plane that is inclined to the longitudinal direction (see Fig. 1, the curved face at right end of cap 8 is at an angle to the longitudinal direction), 
	a supplementary device (element 11) comprising a device body (body of element 11) and at least one device engaging member (detents/pins 14) to releasably mount the device body (body of element 11) in the device specific position (position shown in Fig. 2) on the outside surface of the injection device (see Fig. 1), wherein the device body (body of element 11) comprises a device abutment face (curved face at left end of element 11 in Fig. 1) to align and abut with the abutment face (curved face at right end of cap 8 in Fig. 1) of the mounting aid (cap 8) when the mounting aid (cap 8) is attached to the injection device in the specific position (see Fig. 2).
	However, Hjertman fails to explicitly state the housing comprising at least one housing engaging member to releasably mount the mounting aid in the specific position on the outside surface of the housing; the body having at least one radially extending body engaging member to engage with the at least one housing engaging member of the housing when in the specific position on the outside surface of the housing.
	Boyd teaches a kit (see Fig. 6) comprising an injection device (see Fig. 6), wherein the housing (body 12) comprises at least one housing engaging member (recesses on body 12 which receive the clips/clamps on each of two protrusions 60 of cap 30, see par. [0066] which describes that each protrusion 60 can have a clip/clamp or a recess to correspond with a recess or a clip/clamp on the body 12) to releasably mount the mounting aid (cap 30) in the specific position on the outside surface of the housing (body 12) (see par. [0066]); the body (body of cap 30) having at least one radially extending body engaging member (clips/clamps on each of two protrusions 60 on cap 30, see par. [0066] which describes that each protrusion 60 can have a clip/clamp or a recess to correspond with a recess or a clip/clamp on the body 12) to engage with the at least one housing engaging member (recesses on body 12 which receive the clips/clamps on each of two protrusions 60 of cap 30, see par. [0066] which describes that each protrusion 60 can have a clip/clamp or a recess to correspond with a recess or a clip/clamp on the body 12) of the housing (body 12) when in the specific position on the outside surface of the housing (body 12) (see par. [0066]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Hjertman to include two housing engaging members on the housing and two radially extending body engaging members on the body of the mounting aid which engage with the two housing engaging members, as taught by Boyd, in order to retain the mounting aid on the housing while reducing the number of possible orientations of the mounting aid on the housing (see Boyd par. [0066]).

Regarding claim 16, modified Hjertman teaches the kit according to claim 15 substantially as claimed.  Hjertman further teaches wherein the device abutment face (curved face at left end of element 11 in Fig. 1) is defined on a plane that is inclined to the longitudinal direction (see Fig. 1, left end of element 11 is inclined to the longitudinal axis). 

Regarding claim 17, modified Hjertman teaches the kit according to claim 15 substantially as claimed.  Hjertman further teaches wherein the device abutment face (curved face at left end of element 11 in Fig. 1) is in abutment with the abutment face (curved face at right end of cap 8 in Fig. 1) of the mounting aid (cap 8) when the device engaging member (detents/pins 14) is engaged with the at least one engaging structure (recesses/holes 15) of the housing (housing formed by elements 1-7 and 9) (see Figs. 2 and 7, par. [0029]).

Regarding claim 18, modified Hjertman teaches the kit according to claim 15 substantially as claimed.  Hjertman further teaches wherein the device abutment face (curved face at left end of element 11 in Fig. 1) is in abutment with the abutment face (curved face at right end of cap 8 in Fig. 1) of the mounting aid (cap 8) when the supplementary device (element 11) is in the device specific position (shown in Fig. 2) on the outside surface of the housing (housing formed by elements 1-7 and 9) (see Figs. 2).

	Regarding claim 19, Hjertman discloses a method of attaching a supplementary device (element 11) to an injection device (see Figs. 1-2 and 7), the injection device (see Figs. 1-2 and 7) comprising a housing (housing formed by elements 1-7 and 9, see Fig. 1) extending in a longitudinal direction for releasably mounting a mounting aid (cap 8) in a specific position on an outside surface of the housing (position shown in Fig. 2, par. [0024]) and comprising at least one engaging structure (recesses or holes 15) to releasably mount the supplementary device (element 11) in a device specific position (position shown in Fig. 2) on the outside surface of the housing (housing formed by elements 1-7 and 9) (see par. [0029]), the method comprising the steps of:
	providing the mounting aid (cap 8), the mounting aid (cap 8) comprising a body (body of cap 8) configured to receive at least a portion of the housing (housing formed by elements 1-7 and 9) (see par. [0024]), the body (body of cap 8) further comprising a sidewall (side wall of cap 8) with an abutment face (curved face at right end of cap 8 in Fig. 1) facing in a proximal longitudinal direction (see Fig. 1), wherein the abutment face (curved face at right end of cap 8 in Fig. 1) is defined on a plane that is inclined to the longitudinal direction (see Fig. 1, the curved face at right end of cap 8 is at an angle to the longitudinal direction), 
	mounting the mounting aid (cap 8) in the specific position (position shown in Fig. 2) on the outside surface of the housing (housing formed by elements 1-7 and 9) (see par. [0024]), and
	providing the supplementary device (element 11) comprising a device body (body of element 11) and at least one device engaging member (detents/pins 14) (see par. [0029]), wherein the device body (body of element 11) comprises a device abutment face (curved face at left end of element 11 in Fig. 1),
	mounting the supplementary device (element 11) in the device specific position (position shown in Fig. 2) on the outside surface of the housing (housing formed by elements 1-7 and 9) and bringing the device abutment face (curved face at left end of element 11 in Fig. 1) in alignment and in abutment with the abutment face (curved face at right end of cap 8 in Fig. 1) of the mounting aid (cap 8) (see Fig. 2, par. [0029]).
	However, Hjertman fails to explicitly state the housing comprising at least one housing engaging member for releasably mounting the mounting aid in the specific position on the outside surface of the housing; the body having at least one radially extending body engaging member.
	Boyd teaches a method (see Fig. 6) comprising an injection device (see Fig. 6), wherein the housing (body 12) comprises at least one housing engaging member (recesses on body 12 which receive the clips/clamps on each of two protrusions 60 of cap 30, see par. [0066] which describes that each protrusion 60 can have a clip/clamp or a recess to correspond with a recess or a clip/clamp on the body 12) for releasably mounting the mounting aid (cap 30) in the specific position on the outside surface of the housing (body 12) (see par. [0066]); the body (body of cap 30) having at least one radially extending body engaging member (clips/clamps on each of two protrusions 60 on cap 30, see par. [0066] which describes that each protrusion 60 can have a clip/clamp or a recess to correspond with a recess or a clip/clamp on the body 12) (see par. [0066]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hjertman to include two housing engaging members on the housing and two radially extending body engaging members on the body of the mounting aid which engage with the two housing engaging members, as taught by Boyd, in order to retain the mounting aid on the housing while reducing the number of possible orientations of the mounting aid on the housing (see Boyd par. [0066]).

	Regarding claim 20, modified Hjertman teaches the method according to claim 19 substantially as claimed.  Hjertman further teaches the step of engaging the device engaging member (detents/pins 14) with the engaging structure (recesses/holes 15) of the housing (housing formed by elements 1-7 and 9) by bringing the device abutment face (curved face at left end of element 11 in Fig. 1) in alignment and abutment with the abutment face (curved face at right end of cap 8 in Fig. 1) of the mounting aid (cap 8) (see Fig. 2, par. [0024] and [0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783